Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Status of Claims 
This office action is responsive to the amendment filed on August 9, 2022. As directed by the amendment claims 1-3, 6-8, 10-12, and 14-20 have been amended, and claim 13 has been canceled. Thus, claims 1-12 and 14-20 remain pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 5-8, 11,12,14,15 and 17-19 are rejected under 34 U.S.C 102(a)(1) as being anticipated by Blomquist (US20080172026A1; hereinafter known as “Blomquist”). 
	Regarding claim 1, Blomquist teaches a non-transitory computer readable medium (See Blomquist Figure 1 part 118) embodied with programming code executable by a processor of a drug delivery device (See Blomquist Figure 1 part 102) that includes a reservoir of insulin (See Blomquist Figure 2 and see [0024], receiving insulin from pump), and the processor when executing the programming code is operable to perform functions, including functions to (See Blomquist [0037]): 
receive at the processor of the drug delivery device information related to ingestion of a meal (See Blomquist [0162] [0164] [0169]), wherein the information includes a coarse indication of a size of the meal (See Blomquist [0162], serving size), a relative time of ingestion of the meal, and a general composition indication of the meal (See Blomquist [0030] [0062], each record of an event includes the date and time); 
identify with the processor of the drug delivery device a blood glucose measurement value that was received within a predetermined time range of the relative time of ingestion of the meal (See Blomquist [0087] measuring the user’s blood glucose level at the beginning and end of a defined time period, defined time period can include consuming meal); 
select a meal model from a plurality of meal models stored in a storage (See Blomquist [0163], meal from food database), each meal model providing an approach to determining a meal insulin bolus for delivery responsive to ingestion of some meal (See Blomquist [0166-0169], the food database is the storage where multiple types of food are stored along with their nutritional information such as carbohydrates and upon selection a meal bolus is provided); 
determine with the processor of the drug delivery device a setting for a delay parameter based on the received relative time of ingestion of the meal (See Blomquist [0153] [0163], delay the insulin bolus for an amount of time sufficient which can be due to increased blood glucose level by carbohydrate intake); 
determine with the processor of the drug delivery device a setting for an extend parameter based on the received general composition indication of the meal (See Blomquist [0155], balance meal bolus over an extended period of time considering the consumption of meal, snack, or number of carbohydrates); 
determine with the processor of the drug delivery device a setting for a delivery constraint based on the received coarse indication of the size of the meal (See Blomquist Figure 16 412, maximum bolus also see [0164] serving size and [0156] [0170]); 
modify the selected meal model with the processor of the drug delivery device using the determined setting for the delay parameter, the determined setting for the extend parameter, and the determined setting for the delivery constraint (See Blomquist [0169], modify serving size and composition/carbohydrates also see [0166]); 
	using the modified, selected meal model, determine with the processor of the drug delivery device a dose of insulin to be delivered in response to the received information (See Blomquist Figure 20 part 404); and 
with the processor of the drug delivery device, cause the determined dose of insulin to be delivered from the reservoir (See Blomquist [0109], [0025], microprocessor control pump).
Regarding claim 2, Blomquist teaches the processor when executing the programming code is operable when determining the setting for the delay parameter (See Blomquist [0153][0163], delay the insulin bolus for an amount of time sufficient which can be due to increased blood glucose level by carbohydrate intake]), to perform further functions, including functions to: receive an input indicating the setting for the delay parameter; and based on the received input, set the delay parameter to a numeric value (See Blomquist [0153], 15 minutes).
Regarding claim 3, Blomquist teaches the processor when executing the programming code is operable when determining the setting for the extend parameter (See Blomquist [0155], balance meal bolus over an extended period of time considering the consumption of meal, snack, or number of carbohydrates), to perform further functions, including functions to: receive an input indicating the setting for the extend parameter; and based on the received input, set the extend parameter to a numeric value (See Blomquist [0155] and [0203] user enter the duration for the extended bolus, duration equivalent to time).
Regarding claim 5, Blomquist teaches the processor when executing the programming code is operable, when determining the setting for the delivery constraint, to perform further functions, including functions to (See Blomquist [0153]): receive an input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]); and based on the received input, set the delivery constraint to a numeric value (See Blomquist Figure 16 412, numerical value, maximum bolus also see [0170]).
Regarding claim 6, Blomquist teaches the processor when executing the programming code is operable to perform further functions, including functions to: determine the received input indicating the setting for the delivery constraint (See Blomquist Figure 16 214, maximum bolus also see [0170]) is an input indicating an ingested meal is categorized as a large meal (See Blomquist Figure 17, [0169]); and responsive to the ingested meal being categorized as the large meal, set the delivery constraint to a first preset-percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint).
Regarding claim 7, Blomquist teaches the processor when executing the programming code is operable to perform further functions, including functions to: determine the received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating an ingested meal is categorized as a medium meal (See Blomquist Figure 17, [0169]); and responsive to the ingested meal being categorized as the medium meal, set the delivery constraint to a second preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint).
Regarding claim 8, Blomquist teaches the processor when executing the programming code is operable to perform further functions, including functions to: determine the received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating an ingested meal is categorized as a small meal (See Blomquist Figure 17, [0169]); and responsive to the ingested meal being categorized as the small meal, set the delivery constraint to a third preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint).
Regarding claim 11, Blomquist teaches a drug delivery device (See Blomquist abstract), comprising: 
a reservoir for storing insulin (See Blomquist Figure 1 104); 
a processor (See Blomquist Figure 1 part 102); 
a memory storing programming code (See Blomquist [0005], Figure 1 part 116), an artificial pancreas application (See Blomquist Figure 1 part 118 and see [0028], the ROM stores code for operating the application program), and operable to store data related to the artificial pancreas application (See Blomquist [0037-0038]), wherein the programming code and the artificial pancreas application are executable by the processor (See Blomquist Figure 1 part 102 and 0028, stores operating system and the application programs); and 
wherein the processor when executing the artificial pancreas application is operable to control delivery of insulin, and to perform functions, including functions (See Blomquist [0028] [0004-0005]) to:
 receive information related to ingestion of a meal, wherein the information includes a coarse indication of a size of the meal (See Blomquist [0162][0164][0169]), a relative time of ingestion of the meal, and a general composition indication of the meal (See Blomquist [0030][0062], each record of an event includes the date and time); 
identify a blood glucose measurement value that was received within a predetermined time range of the relative time of ingestion of the meal (See Blomquist [0087] measuring the user’s blood glucose level at the beginning and end of a defined time period, defined time period could include consuming meal); 
select a meal model from a plurality of meal models stored in a storage based on the identified blood glucose measurement value (See Blomquist [0163], meal form food database), each meal model providing an approach to determining a meal insulin bolus for delivery responsive to ingestion of some meal (See Blomquist [0166-0169], the food database is the storage where multiple types of food are stored along with their nutritional information such as carbohydrates and upon selection a meal bolus is provided); 
determine a setting for a delay parameter based on the received relative time of ingestion of the meal (See Blomquist [0153] [0163], delay the insulin bolus for an amount of time sufficient which can be due to increased blood glucose level by carbohydrate intake); 
determine a setting for an extend parameter based on the received general composition indication of the meal (See Blomquist [0155], balance meal bolus over an extended period of time considering the consumption of meal, snack, or number of carbohydrates); 
determine a setting for a delivery constraint based on the received coarse indication of the size of the meal (See Blomquist Figure 16 412, maximum bolus also see [0164] serving size and [0156] [0170]); 
modify the selected meal model using the determined setting for the delay parameter, the determined setting for the extend parameter, and the determined setting for the delivery constraint (See Blomquist [0169], modify serving size and composition/carbohydrates also see [0166]); using the modified, selected meal model, determine a dose of insulin to be delivered in response to the received information (See Blomquist Figure 20 part 404); and 
cause the determined dose of insulin to be delivered from the reservoir (See Blomquist [0109], [0025], microprocessor control pump). 
Regarding claim 12, Blomquist teaches a transceiver (See [0235], pump can
communicate through wireless connection) operable to receive signals from and transmit signals to a blood glucose sensor (See Blomquist [0107]), 
wherein the transceiver is operable to: 
receive a plurality of blood glucose measurement values (See Blomquist [0107, blood glucose information from the sensor), wherein respective blood glucose measurement values are received at respective predetermined time intervals (See [0107], user-selectable period); and 
provide the measured blood glucose values to the processor and the artificial pancreas application (See Blomquist [0028], values and stores and communicate with the application programs).
Regarding claim 14, Blomquist teaches the processor when executing the programming code is operable when determining the setting for the delay parameter (See Figure1 part 102 also see Blomquist [0153][0163], delay the insulin bolus for an amount of time sufficient which can be due to increased blood glucose level by carbohydrate intake) and
 based on the received input, set the delay parameter to a numeric value (See Blomquist [0153], 15 minutes).
Regarding claim 15, Blomquist teaches wherein the processor (See Blomquist Figure 1
part 102) when executing the programming code is operable when determining the setting for the extend parameter to perform further functions, including functions to:
receive an input indicating the setting for the extend parameter (See Blomquist [0155], balance meal bolus over an extended period of time considering the consumption of meal, snack, or number of carbohydrates); and 
based on the received input, set the extend parameter to a numeric value (See Blomquist [0155] and [0203], user enter the duration for the extended bolus, duration equivalent to time).
Regarding claim 17, Blomquist teaches the processor when executing the
programming code is operable to perform further functions, including functions to (See
Blomquist Figure 1 part 102 and [0153]): 
determine a received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating the ingested meal is categorized as a large meal (See Blomquist Figure 17, [0169]); and
based upon ingested meal being categorized as the large meal, set the delivery constraint to a first preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint).
Regarding claim 18, Blomquist teaches the processor when executing the programming code is operable to perform further functions, including functions to: 
determine a received input indicating the setting for the delivery constraint (See Blomquist Figure 2 412, maximum bolus also see [0170]) is an input indicating the ingested meal is categorized as a medium meal (See Blomquist Figure 17, [0169]); and 
based upon the ingested meal being categorized as the large meal, set the delivery constraint to a second preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint). 
Regarding claim 19, Blomquist teaches the processor when executing the programming code is operable to perform further functions, including functions to: 
determine a received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating the ingested meal is categorized as small meal (See Blomquist Figure 17, [0169]); and 
based upon the ingested meal being categorized as the large meal, set the delivery constraint to a third preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable
over Blomquist in view of Abraham et. al. (US20170049386A1, hereinafter known as “Abraham”).
Regarding claim 4, Blomquist teaches the processor when executing the programming code is operable to perform further functions, including functions, when receiving the input indicating the setting for the extend parameter to (See Blomquist [0037] [0155]);
 receive blood glucose measurement values over a period of time extending from before until after receipt of the relative time of ingestion of the meal (See Blomquist [0086-0088], blood glucose levels can be measured at various times which can include time of ingestion), confirm that the received input indicating the setting for the extend parameter is correct (See Blomquist [0157], an extended bolus is selected as a yes value); and based on the confirmation, utilize the received input in the determination of the extend parameter (See Blomquist [0155-157] and see Figure 18 434).
 Blomquist is silent to determine a trajectory of the received blood glucose measurement values; compare the determined trajectory to known blood glucose measurement value trajectories related to meals of different compositions; based on a result of the comparison, determine the general meal composition indication was accurate.
Abraham teaches determine a trajectory of the received blood glucose measurement
values (See Abraham Figure 7 part 708 graph, and [0064-0065]), compare the determined
trajectory to known blood glucose measurement value trajectories related to meals of different
compositions (See Abraham Figure 7 part 708 graph, and [0064-0065], meal markers); based on a result of the comparison, determine the general meal composition indication was accurate (See Abraham [0059]). 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the present application to provide Blomquist with determining a trajectory of the received blood
glucose measurement values, comparing the determined trajectory to known blood glucose
measurement value trajectories related to meals of different compositions; based on a result of
the comparison, determine the general meal composition indication was accurate like taught by
Abraham to provide Blomquist’s device with a graphical representation to the user as well to better understand the patient’s condition in order to provide recommendations or guidance according to meals (See Abraham [0061]).
	Regarding claim 9, Blomquist teaches when selecting the meal model from the plurality of meal models (See Blomquist [0162]), to: determine factors usable in limiting a number of meal models for selection from the plurality of meal models (See Blomquist Figure 17, factors include foods, fruits, number of servings, etc.), identify meal models from the plurality of meal models that satisfy a greatest number of factors (See Blomquist Figure 7, choosing from the various options listed within application to identify meal); eliminate all meal models from the plurality of meal models except for the identified meal models (See Blomquist Figure 7, eliminate all meal options from database except for the chosen meal), choose one of the identified meal models for selection (See Blomquist Figure 7, eliminate all meal options from database except for the
chosen meal). 
Blomquist is silent to wherein the factors include a time of day, calendar setting
for a day in which the meal is being ingested, a closest match to a meal profile trajectory, or user inputs; based on a confidence level associated with each of the identified meal models.
Abraham teaches wherein the factors include time of day, calendar setting for a day in
which the meal is ingested (See Abraham Figure 7). It would have been obvious to one of
ordinary skill in the art before the effective filing date of the present application to provide Blomquist with factors such as time of day, calendar setting for a day like taught by Abraham to provide Blomquist’s device the ability to determine an event pattern associated with meals (See Abraham [0060]). Abraham further teaches a closest match to a meal profile trajectory or user inputs (See Abraham [0007], figure 7 trajectory shows various meal markers and target values ), based on a confidence level associated with each of the identified meal models (See Abraham [0007], determining a meal probability associated with the analysis interval based on the bolus history, identifying a meal by applying the meal detection model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Blomquist with a closest match to a meal profile trajectory and a confidence level associated with each of the identified meals like taught by Abraham to improve Blomquist’s device by providing the ability to recognize various meal events and provide a statistical analysis for meal probability (See Abraham [0007]).
	Regarding claim 10, Blomquist teaches the processor when executing the programming code is operable to perform further functions, including functions to: 
	receive blood glucose measurement values over a period of time extending from before until after receipt of the relative time of ingestion of the meal (See Blomquist [0086-0088], blood glucose levels can be measured at various times which can include time of ingestion); determine an extend parameter (See Blomquist [0155] and [0203], user enters the duration for the extended bolus, duration equivalent to time).
	Blomquist is silent to determine a trajectory of the received blood glucose measurement values; compare the determined trajectory to a blood glucose measurement value trajectory for a meal categorized as a fast absorbing meal; quantify a similarity value between the determined trajectory and the blood glucose measurement value trajectory for the meal categorized as the fast absorbing meal; compare the determined trajectory to a blood glucose measurement value trajectory for a meal categorized as a slow absorbing meal; quantify a slow absorbing similarity value between the determined trajectory and the slow absorbing meal blood glucose measurement value trajectory for the meal categorized as the slow absorbing meal; based on a highest similarity value. 
	Abraham teaches determine a trajectory of received blood glucose measurement values (See Abraham Figure 7 part 708) compare the determined trajectory to a blood glucose measurement value trajectory for a meal categorized as a fast absorbing meal (See Abhraham Figure 7 part 708 graph, and [0064-0065], fast absorbing meal is type of meal which is equivalent to meal detection process 600 meals and blood glucose depicted in Figure 7 part 708 graph), quantify a similarity value between the determined trajectory and the blood glucose measurement value trajectory for the meal categorized as the fast absorbing meal (See Abraham Figure 7 part 708, meal marker 750, and see [0063]); compare the determined trajectory to a blood glucose measurement value trajectory for a meal categorized as a slow absorbing meal (See Abraham Figure 7 part 708 graph and [0064-0065], slow absorbing meal is a type of meal which is equivalent to meal detection process 600); quantify a slow-absorbing similarity value between the determined trajectory and the slow absorbing meal blood glucose measurement value trajectory for the meal categorized as the slow absorbing meal (See Abraham Figure 7 part 708, meal marker 750, and see [0063]); based on a highest similarity value (See Abraham Figure 7, using visual graphical representation can determine highest similarity values between graphs and meal event markers).
	It would have been obvious to one of ordinary skill in the art before the present application to provide Blomquist with trajectory of the received blood glucose measurement values; compare the determined trajectory to a blood glucose measurement value trajectory for a meal categorized as a fast absorbing meal; quantify a similarity value between the determined trajectory and the blood glucose measurement value trajectory for the meal categorized as the fast absorbing meal; compare the determined trajectory to a blood glucose measurement value trajectory for a meal categorized as a slow absorbing meal; quantify a slow absorbing similarity value between the determined trajectory and the slow absorbing meal blood glucose measurement value trajectory for the meal categorized as the slow absorbing meal; based on a highest similarity value like taught by Abraham to provide Blomquist’s device with a graphical representation of trajectories for the user to better understand the patient’s condition in order to provide recommendations or guidance according to meal (See Abraham [0061]).
	Regarding claim 16, Blomquist teaches wherein the processor when executing the programming code is operable to perform further functions, including functions, when receiving the input indicating the setting for the extend parameter to (See Blomquist [0037] [0155]): receive blood glucose measurement values over a period of time extending from before until after the receipt of the relative time of ingestion of the meal (See Blomquist [0086-0088], blood glucose levels can be measured at various times which can include time of ingestion); confirm that the received input indicating the setting for the extend parameter is correct (See Blomquist [0157], an extended bolus is selected as a yes value); and based on the confirmation, utilize the received input in the determination of the extend parameter (See Blomquist [0155-157] and see Figure 18 434). 
Blomquist is silent to determine a trajectory of the received blood glucose measurement values; compare the determined trajectory to known blood glucose measurement value trajectories related to meals of different compositions; based on a result of the comparison, determine the general meal composition indication was accurate.
Abraham teaches determine a trajectory of the received blood glucose measurement
values (See Abraham Figure 7 part 708 graph, and [0064-0065]), compare the determined
trajectory to known blood glucose measurement value trajectories related to meals of different
compositions (See Abraham Figure 7 part 708 graph, and [0064-0065], meal markers); based on a result of the comparison, determine the general meal composition indication was accurate (See Abraham [0059]). 
It would have been obvious to one of ordinary skill in the art before the
effective filing date before the present application to provide Blomquist with determining a trajectory of the received blood glucose measurement values, comparing the determined trajectory to known blood glucose measurement value trajectories related to meals of different compositions; based on a result of the comparison, determine the general meal composition indication was accurate like taught by Abraham to provide Blomquist’s device with a graphical representation to the user as well to better understand the patient’s condition in order to provide recommendations or guidance according to meals (See Abraham [0061]).
	Regarding claim 20, Blomquist teaches when selecting the meal model from the
plurality of meal models (See Blomquist [0162]), to: determine factors usable in limiting a
number of meal models for selection from the plurality of meal models (See Blomquist Figure
17, factors include foods, fruits, number of servings, etc.), identify meal models from the
plurality of meal models that satisfy a greatest number of factors (See Blomquist Figure 7,
choosing from the various options listed within application to identify meal); eliminate all meal
models from the plurality of meal models except for the identified meal models (See Blomquist
Figure 7, eliminate all meal options from database except for the chosen meal), choose one of the identified meal models for selection (See Blomquist Figure 7, eliminate all meal options from
database except for the chosen meal). 
Blomquist is silent to wherein the factors include a time of day, calendar setting for a day in which the meal is being ingested, a closest match to a meal
profile trajectory, or user inputs; based on a confidence level associated with each of the
identified meal models.
Abraham teaches wherein the factors include time of day, calendar setting for a day in
which the meal is ingested (See Abraham Figure 7). It would have been obvious to one of
ordinary skill in the art before the effective filing date of the present application to provide Blomquist with factors such as time of day, calendar setting for a day like taught by Abraham to improve Blomquist’s device to determine an event pattern associated with meals (See Abraham [0060]). Abraham further teaches a closest match to a meal profile trajectory or user inputs (See Abraham [0007], figure 7 trajectory shows various meal markers and target values), based on a confidence level associated with each of the identified meal models (See Abraham [0007], determining a meal probability associated with the analysis interval based on the bolus history, identifying a meal by applying the meal detection model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Blomquist with a closest match to a meal profile trajectory and a confidence level associated with each of the identified meals like taught by Abraham to improve Blomquist’s device by providing the ability to recognize various meal events and provide a statistical analysis for meal probability (See Abraham [0007]).
Response to Arguments
	Applicant’s argument filed August 9, 2022 with respect to the rejections of claims 1-20 under 35 U.S.C 101 have been fully considered and are persuasive. The rejections have been withdrawn.
	Applicant’s argument filed August 9, 2022 with respect to the rejections of 6-8, 10, 17-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections have been withdrawn. 
	Applicant’s argument filed August 9, 2022 with respect to the rejections of 1-3, 5-8, 11,12,14,15, and 17-19 under 35 U.S.C. 102(a)(1) specifically regarding claim 1 limitation “stored in a storage, each meal model providing an approach to determining a meal insulin bolus for delivery responsive to ingestion of some meal” has been fully considered and is not persuasive. Blomquist teaches stored in a storage, each meal model providing an approach to determining a meal insulin bolus for delivery responsive to ingestion of some meal (See Blomquist [0166-0169], the food database is the storage where multiple types of food are stored along with their nutritional information such as carbohydrates and upon selection a meal bolus is provided). Applicant’s argument under 35 U.S.C 102(a)(1) specifically regarding claim 11 limitation “a meal model from a plurality of meal models stored in a storage based on the identified blood glucose measurement value” has been fully considered and is not persuasive. Blomquist teaches a meal model from a plurality of meal models stored in a storage based on the identified blood glucose measurement value (See Blomquist [0166], food database equivalent to plurality of meal models, selects “orange juice upon low detection of blood glucose level”).
	Applicant’s argument filed August 9,2022 with respect to the rejections 4, 9, 10, 16, 20 under 35 U.S.C. 103 specifically regarding Abraham fails to teach “selection of meal models stored in storage by a processor” has been fully considered and is not persuasive. The rejection was made in view of Blomquist, therefore Blomquist in view of Abraham teaches the selection of meal models stored in storage processor (See Blomquist [0163-0166]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791